Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8, 10-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process that can be performed in the human mind alone or with the assistance of pen and paper.  The claims are examined under the framework set forth in the January 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
With regard to step 1, claims 1-8, 10-13 and 15 recite statutory process, system or machine claims.  
With regard to step 2A prong 1, the claims recite a mental process in this case claims 1-8, 10-13 and 15 recite steps that are performed during creation of any type of artistic or creative endeavor.  The abstract nature of the claim elements and any non-abstract elements are noted parenthetically below.
Regarding claim 1, a content-generation guidance system for assisting any given user among a plurality of users in generating new digital content (This portion of the preamble of the claims providing 
Regarding claims 13 and 15, these claims are abstract as discussed above with regard to claim 1.
Regarding claim 2, a system according to claim 1, wherein the new digital content comprises content for a game (This claim adds more abstract limitations with regard to the content to be considered and merely directs the individual to the content that should be considered).
Regarding claim 3, a system according to claim 2, wherein the game new digital content comprises one or more virtual environments comprising one or more virtual objects (This claim adds 
Regarding claim 4, a system according to claim 3, wherein the identified aspects for modification relate to at least one of a position of the virtual objects and a type of the virtual objects within the virtual environment (This claim adds more abstract limitations with regard to the content to be considered and merely directs the individual to the content that should be considered).
Regarding claim 5, a system according to claim 1, wherein the correlation identification unit is operable to identify one or more groupings of the first set of pre-existing user-generated content based upon the identified correlations (This claim adds more abstract mental steps with regard to how an individual would interpret and process user reviews).
Regarding claim 6, a system according to claim 1, wherein the content modification unit is operable to automatically implement one or more modifications of the one or more identified aspects of the new digital content (This is an abstract call to automation that would be performed in the individual’s mind and is abstract.  See also MPEP§2106.05(a)(I) “iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)”).
Regarding claim 7, a system according to claim 1, wherein the content modification unit is operable to identify one or more modifications of the one or more identified aspects of the new digital content to the user (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual noticing that the strength of a virtual item should be changed).
Regarding claim 8, a system according to claim 5, wherein the content modification unit is operable to identify a corresponding one of the one or more groups for the new digital content, and to identify the one or more aspects for modification in dependence upon the identified grouping (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual noticing that items of a certain class, such a virtual swords, can be grouped according to their ability to deal damage).
Regarding claim 10, a system according to claim 1, wherein the content modification unit is operable to determine an expectation value of a change in predicted user rating for one or more possible modifications of the one or more aspects of the new digital content (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual estimating how much users will like the modification).
Regarding claim 11, a system according to claim 10, wherein the content modification unit is operable to only identify aspects for modification if the determined expectation is above a predetermined threshold value (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual only changing something if the users would probably really like the modification).
Regarding claim 12, a system according to claim 1, wherein recommendations for pre-existing user-generated content are provided to a user in dependence upon a difference between user ratings for the pre-existing user-generated content and a predicted user rating generated based upon the use of identified correlation information (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual recommending to someone that enjoyed a virtual item or e-book to try a similar virtual item or e-book).
	With respect to step 2A prong 2, the claims do not integrate the abstract idea into a practical application by improving the functioning of a computer or to any technology.  While the recited generic 
	With respect to step 2B, the claims merely recite generic computer components or extra solution activity as noted above and do not provide for any additional elements that are beyond routine, conventional and well-understood computer components.  
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
Applicant notes that “the claimed elements require computerized analysis and computation” (emphasis in original) and that the claims require that the identifying “includes identifying a strength of the correlation and/or a direction of the correlation“ (emphasis in original).  Applicant cites a portion of the specification that discusses very basic abstract statistical analysis, noting that the complexity of that portion of the specification “bolsters Applicant’s position that the claims do not recite a mental process”.  None of these portions of Applicant’s remarks go beyond a mere assertion of patent eligibility and Examiner notes that these limitations have been handled as discussed above. 
Applicant argues that Examiner has “omitted the feature of the values associated with the one or more identified aspects of the first set of pre-existing user-generated content.” (emphasis original)  Applicant argues that this element was not considered and that if the claims were properly quoted the claims would be patent eligible.  Examiner disagrees with this position and Examiner has provided a full quotation of the claims in this office action to clarify Applicant’s understanding.  Applicant’s assertion that “the values” claim language amounts to a statistical feature that cannot practically be carried out in Ex parte Hannun or how Ex parte Hannun applies to the 2019 PEG.  
Examiner believes that prosecution has been stalled on this matter.  If Applicant is unclear on any position in this office action, Examiner encourages Applicant to seek an interview before any amendments or replies to this Non-Final Rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PETER J IANNUZZI/Examiner, Art Unit 3715